 



Exhibit 10.11
EXECUTION COPY
 
VOTING AGREEMENT
DOANE PET CARE COMPANY
Dated as of October 24, 2005
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
1. Restrictions on Transfers by the Investor Stockholder
    1  
 
       
2. Transfer of Class B Common Stock
    2  
2.1 Transfer of Class B Common Stock by Investor Stockholder
    2  
2.2 Forced Transfer of Class B Common Stock
    2  
2.3 Class B Common Stock Purchase Price
    3  
 
       
3. Election of Directors
    3  
 
       
4. Stock Certificate Legend
    4  
 
       
5. Covenants; Representations and Warranties
    5  
5.1 No Other Arrangements or Agreements
    5  
5.2 Additional Representations and Warranties
    5  
 
       
6. Reports
    6  
 
       
7. Taxes
    6  
 
       
8. Amendment and Modification
    6  
 
       
9. Parties
    7  
9.1 Assignment by DPCE
    7  
9.2 Assignment Generally
    7  
9.3 Termination
    7  
9.4 Agreements to Be Bound
    7  
 
       
10. Recapitalizations, Exchanges, etc.
    8  
 
       
11. No Third Party Beneficiaries
    8  
 
       
12. Further Assurances
    8  
 
       
13. Governing Law; Jurisdiction
    8  
 
       
14. Invalidity of Provision
    9  
 
       
15. Waiver
    9  
 
       
16. Notices
    9  
 
       
17. Headings
    10  
 
       
18. Counterparts
    10  

i



--------------------------------------------------------------------------------



 



              Page  
19. Injunctive Relief
    10  
 
       
20. Trial by Jury
    11  
 
       
21. Defined Terms
    11  
 
       
Schedule A – Capitalization
       

ii



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
          VOTING AGREEMENT, dated as of October 24, 2005 (this “Agreement”), by
and among Doane Pet Care Enterprises, Inc., a Delaware corporation (“DPCE”),
Doane Pet Care Company, a Delaware Corporation (the “Company”) and Wilchester
Investments Limited, a Jersey limited company (the “Investor Stockholder” and
together with DPCE, the “Stockholders”). Capitalized terms used herein without
definition are defined in Section 21.
          WHEREAS, the Company entered into a certain Agreement and Plan of
Merger, dated as of August 28, 2005, by and among DPC Newco Inc. (“Newco”), DPCE
and the Company (as the same may be amended modified, supplemented or restated
from time to time, the “Merger Agreement”), providing for, among other things,
the merger of Newco with and into DPCE, with DPCE as the surviving corporation
(the “Merger”);
          WHEREAS, in connection with the Merger, the Company filed an Amended
and Restated Certificate of Incorporation of the Company with the Secretary of
State of the State of Delaware authorizing shares of class A common stock of the
Company, par value $0.01 per share (the “Class A Common Stock”), shares of class
B common stock of the Company, par value $0.01 per share (the “Class B Common
Stock”) and shares of preferred stock, par value $0.01 per share (the “Preferred
Stock”);
          WHEREAS, immediately after the Effective Time (as defined in the
Merger Agreement), the issued and outstanding capital stock of the Company will
consist of (a) 1,000 shares of Class A Common Stock, (b) 71.32 shares of Class B
Common Stock and (c) 1,200,000 shares of Preferred Stock;
          WHEREAS, the initial amount of Common Stock held by each of the
Stockholders as of the date hereof is set forth on Schedule A opposite such
Stockholder’s name; and
          WHEREAS, concurrently herewith, DPCE, the Investor Stockholder and
certain other parties are entering into the Stockholders Agreement.
          NOW, THEREFORE, in consideration of the mutual agreements contained
herein, and further, in the case of the Investor Stockholder, in consideration
of the mutual agreements contained in the Stockholders Agreement, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1. Restrictions on Transfers by the Investor Stockholder. No shares of
Common Stock now or hereafter owned by the Investor Stockholder, nor any
interest therein nor any rights relating thereto, may be Transferred, except (a)
pursuant to Section 2.1 (“Transfer of Class B Common Stock by Investor
Stockholder”), (b) pursuant to

 



--------------------------------------------------------------------------------



 



Section 2.2 (“Forced Transfer of Class B Common Stock”), or (c) with the prior
written consent of DPCE, such consent to be in DPCE’s sole discretion.
          2. Transfer of Class B Common Stock.
          2.1 Transfer of Class B Common Stock by Investor Stockholder. The
Investor Stockholder shall have the right but not the obligation to transfer to
DPCE, at any time, all (but not less than all) of such Investor Stockholder’s
shares of Class B Common Stock, and DPCE shall have the obligation, upon the
Investor Stockholder’s exercise of such right, to acquire all of such Investor
Stockholder’s shares of Class B Common Stock at a price per share of Class B
Common Stock equal to the Class B Common Stock Purchase Price (as defined in
Section 2.3). If the Investor Stockholder desires to exercise its right pursuant
to this Section 2.1, it shall provide DPCE 90 days’ prior written notice
thereof; provided that such notice shall (a) be irrevocable and unconditional
and (b) be given only if the Investor Stockholder contemporaneously provides a
written notice exercising its right pursuant to Section 4.1 of the Stockholders
Agreement. Payment for any shares of Class B Common Stock transferred by the
Investor Stockholder pursuant to this Section 2.1 shall be made no later than on
the date that is 90 days (or the first business day thereafter if such 90th day
is not a business day) following the date of receipt by the Company of the
Investor Stockholder’s notice pursuant to this Section 2.1. DPCE shall receive
customary representations and warranties from the Investor Stockholder regarding
the shares of Class B Common Stock that are the subject of this Section 2.1,
including, but not limited to, a representation and warranty that the Investor
Stockholder has good and marketable title to such shares to be transferred, free
and clear of all liens, claims and other encumbrances, other than those created
pursuant to the Guarantee and Collateral Agreement, dated as of October 24,
2005, made by DPCE, the Company and the other parties thereto in favor of Lehman
Commercial Paper Inc.(the “Guarantee and Collateral Agreement”).
          2.2 Forced Transfer of Class B Common Stock. DPCE shall have the right
but not the obligation to acquire from the Investor Stockholder, at any time,
all (but not less than all) of such Investor Stockholder’s shares of Class B
Common Stock, and the Investor Stockholder shall have the obligation, upon
DPCE’s exercise of such right, to transfer to DPCE, all of such Investor
Stockholder’s shares of Class B Common Stock at a price per share of Class B
Common Stock equal to the Class B Common Stock Purchase Price. If DPCE desires
to acquire shares of Class B Common Stock from the Investor Stockholder pursuant
to this Section 2.2, it shall notify the Investor Stockholder thereof in
writing; provided that such notice may be revocable or conditional or both.
Payment for any shares of Class B Common Stock acquired by DPCE pursuant to this
Section 2.2 shall be made on the date that is specified in DPCE’s notice with
respect to such shares pursuant to this Section 2.2. DPCE shall receive
customary representations and warranties from the Investor Stockholder regarding
the shares of Class B Common Stock that are the subject of this Section 2.2,
including, but not limited to, a

2



--------------------------------------------------------------------------------



 



representation and warranty that such Investor Stockholder has good and
marketable title to such shares to be transferred, free and clear of all liens,
claims and other encumbrances, other than those created pursuant to the
Guarantee and Collateral Agreement.
          2.3 Class B Common Stock Purchase Price. Unless otherwise agreed to by
the Investor Stockholder and DPCE, the “Class B Common Stock Purchase Price” of
any share of Class B Common Stock purchased pursuant to Section 2.1 or
Section 2.2, as the case may be, shall be $0.
          3. Election of Directors.
          (a) Each holder of Class B Common Stock shall vote all of its shares
of Class B Common Stock and shall take all other necessary or desirable actions
within such Stockholder’s control (whether in such Stockholder’s capacity as a
stockholder, director, member of a Board committee or officer of the Company or
otherwise, and including, without limitation, attendance at meetings in person
or by proxy for purposes of obtaining a quorum, execution of written consents in
lieu of meetings and approval of amendments and/or restatements of the Company’s
certificate of incorporation or by-laws), and the Company shall take all
necessary and desirable actions within its control (including, without
limitation, calling special Board or stockholder meetings and approval of
amendments and/or restatements of the Company’s certificate of incorporation or
by-laws), so that:
     (i) the authorized number of directors on the Board shall be as established
by DPCE; provided that such number shall initially be three;
     (ii) the Chief Executive Officer of the Company shall be elected to the
Board;
     (iii) the remainder of the directors, which will be designated by DPCE,
shall be elected to the Board;
     (iv) the removal from the Board (with or without cause) of any
representative designated pursuant hereto by DPCE shall be at DPCE’s written
request, but only upon such written request and under no other circumstances.
          (b) In order to secure the obligation of each holder of Class B Common
Stock to vote its shares of Class B Common Stock in accordance with the
provisions of Section 3(a) above, the Investor Stockholder hereby irrevocably
appoints DPCE as its true and lawful proxy and attorney-in-fact, with full power
of substitution, to vote all of such holder’s shares of Class B Common Stock for
the election and removal of directors and all such other matters as expressly
provided for in Section 3(a) above. DPCE may exercise the irrevocable proxy
granted to it hereunder at any time any such

3



--------------------------------------------------------------------------------



 



holder fails to comply with the provisions of this Section 3(a). The proxies and
powers granted by each such holder pursuant to this Section 3(b) are coupled
with an interest and are given to secure the performance of the obligations
under this Agreement. Such proxies and powers will be irrevocable until the
termination of this Agreement.
          (c) Approval of at least one member of the Board, other than the Chief
Executive Officer or any Independent Director, shall be required in connection
with any action of the Board.
          4. Stock Certificate Legend. A copy of this Agreement shall be filed
with the Secretary of the Company and kept with the records of the Company. Each
certificate representing shares of Common Stock owned by the Stockholders shall
bear upon its face the following legends, as appropriate:

  (a)   “THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS AND UNTIL REGISTERED
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS, IN THE OPINION
OF COUNSEL TO THE STOCKHOLDER, WHICH COUNSEL MUST BE, AND THE FORM AND SUBSTANCE
OF WHICH OPINION ARE, SATISFACTORY TO DOANE PET CARE COMPANY (THE “ISSUER”),
SUCH OFFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER
DISPOSITION IS EXEMPT FROM REGISTRATION OR IS OTHERWISE IN COMPLIANCE WITH THE
ACT, SUCH LAWS AND THE VOTING AGREEMENT OF THE ISSUER, DATED AS OF OCTOBER 24,
2005 (THE “VOTING AGREEMENT”).”     (b)   “THE SHARES EVIDENCED BY THIS
CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND OTHER CONDITIONS AS
SPECIFIED IN THE VOTING AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE OFFICE OF
THE ISSUER AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER OF SUCH SHARES
UPON WRITTEN REQUEST.”     (c)   “THE ISSUER WILL FURNISH WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS THE POWERS,

4



--------------------------------------------------------------------------------



 



      DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OR SERIES OF SHARES AUTHORIZED TO BE ISSUED AND THE
QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS.”

In addition, certificates representing shares of Class B Common Stock issued to
any Person other than DPCE shall bear upon their face the following legend:
“THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT TO DOANE PET
CARE ENTERPRISES, INC. OR WITH DOANE PET CARE ENTERPRISES, INC.’S CONSENT, AND,
IN EACH SUCH CASE, ONLY SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED IN THE
VOTING AGREEMENT. IN ADDITION, THE SHARES EVIDENCED BY THIS CERTIFICATE ARE
SUBJECT TO RESTRICTIONS ON VOTING, AN IRREVOCABLE PROXY AND OTHER CONDITIONS AS
SPECIFIED IN THE VOTING AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE OFFICE OF
THE ISSUER AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER OF SUCH SHARES
UPON WRITTEN REQUEST.”
In addition, certificates representing shares of Common Stock owned by residents
of certain states shall bear any legends required by the laws of such states.
All Stockholders shall be bound by the requirements of such legends.
          5. Covenants; Representations and Warranties.
          5.1 No Other Arrangements or Agreements. Each Stockholder hereby
represents and warrants to the Company and to each other that, except for this
Agreement and any Stock Subscription Agreement, it has not entered into or
agreed to be bound by any other arrangements or agreements of any kind with any
other party with respect to the shares of Common Stock, including, but not
limited to, arrangements or agreements with respect to the acquisition or
disposition of shares of Common Stock or any interest therein or the voting of
shares of Common Stock (whether or not such agreements and arrangements are with
the Company or any of its Subsidiaries).
          5.2 Additional Representations and Warranties. Each Stockholder
represents and warrants to the Company and each other Stockholder that:

5



--------------------------------------------------------------------------------



 



          (a) such Stockholder has all corporate, limited liability company or
limited partnership power and authority, as the case may be, to execute, deliver
and perform this Agreement;
          (b) the execution, delivery and performance of this Agreement by such
Stockholder have been duly and validly authorized and approved by all necessary
corporate, limited liability company or limited partnership action, as the case
may be;
          (c) this Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity; and
          (d) the execution, delivery and performance of this Agreement by such
Stockholder does not and will not violate the terms of or result in the
acceleration of any obligation under (i) any material contract, commitment or
other material instrument to which such Stockholder is a party or by which such
Stockholder is bound or (ii) the certificate of incorporation and the by-laws,
the certificate of formation and the limited liability company agreement, or the
certificate of limited partnership and the limited partnership agreement, as the
case may be.
          6. Reports. Except to the extent such financial statements are
otherwise publicly available as a result of filings made with the Securities and
Exchange Commission, on or before the 120th day following the end of each fiscal
year during the term of the Company, the Company shall cause each Stockholder to
be furnished with a balance sheet, an income statement, and a statement of
changes in shareholder equity for, or as of the end of, that year. These
financial statements must be prepared in accordance with U.S. generally accepted
accounting principles consistently applied (except as therein noted). The
Company shall bear the costs of all these reports.
          7. Taxes. The Company shall cause to be prepared and filed all
material Tax returns for the Company and its subsidiaries required to be filed.
Upon written request by the Company, each Stockholder shall furnish to the
Company relevant information in its possession that is necessary or relevant to
enable the Tax returns of the Company and its subsidiaries to be prepared and
filed. The Company shall timely furnish, or shall cause to be timely furnished,
to each Stockholder any information that is required to enable Tax returns to be
prepared for, or by, such Stockholder or any of its controlling Affiliates.
          8. Amendment and Modification. This Agreement may not be amended,
modified or supplemented except by a written instrument signed by the Company
and DPCE. Notwithstanding the foregoing, this Agreement may not be

6



--------------------------------------------------------------------------------



 



amended, modified or supplemented without the prior written consent of the
Investor Stockholder, if such amendment, modification or supplement would
reasonably be expected to adversely affect the Investor Stockholder. The Company
shall notify all Stockholders promptly after any such amendment, modification or
supplement shall have taken effect. Except to the extent any such waiver,
amendment, modification or supplement would adversely affect the Investor
Stockholder, the Investor Stockholder hereby agrees to vote all of its shares of
Class B Common Stock as directed by DPCE in connection with any waiver,
amendment, modification or supplement to the Certificate of Incorporation on
which shares of Class B Common Stock are entitled to vote.
          9. Parties.
          9.1 Assignment by DPCE. DPCE shall have the right to assign to one or
more of its Affiliates all or any of its rights and obligations to acquire
shares of Common Stock pursuant to Section 2.1 or Section 2.2.
          9.2 Assignment Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors and assigns; provided that neither the
Company nor the Investor Stockholder shall assign any of its rights or
obligations hereunder without the consent of DPCE unless, in the case of the
Investor Stockholder, such assignment is in connection with a Transfer
explicitly permitted by this Agreement and, prior to such assignment, such
assignee complies with the requirements of Section 9.4.
          9.3 Termination. Any Stockholder who ceases to own shares of Common
Stock or any interest therein, shall cease to be a party to, or a Person who is
subject to, this Agreement and thereafter shall have no rights or obligations
hereunder; provided, however, that a Transfer of shares of Common Stock not
explicitly permitted under this Agreement shall not relieve a Stockholder of any
of his or her obligations hereunder.
          9.4 Agreements to Be Bound. Notwithstanding anything to the contrary
contained in this Agreement, any Transfer of shares by a Stockholder (the
“Transferor”) (other than pursuant to Section 2.1 (“Transfer of Class B Common
Stock by Investor Stockholder”) or pursuant to Section 2.2 (“Forced Transfer of
Class B Common Stock”)) shall be permitted under the terms of this Agreement
only if the transferee of such Transferor (the “Transferee”) shall agree in
writing to be bound by the terms and conditions of this Agreement pursuant to an
instrument of assumption reasonably satisfactory in substance and form to the
Company and such Transferee shall enjoy all of the rights and shall be subject
to all of the restrictions and obligations of the Transferor of such Transferee,
including, without limitation, the provisions of Section 2.1 (“Transfer of
Class B Common Stock by Investor Stockholder”), Section 2.2 (“Forced

7



--------------------------------------------------------------------------------



 



Transfer of Class B Common Stock”) and Section 3 (“Election of Directors”)
(which shall continue to apply as though such Transferor were still the holder
of such shares).
          10. Recapitalizations, Exchanges, etc. Except as otherwise provided
herein, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (a) the shares of Common Stock and (b) any and all
shares of capital stock of the Company or any successor or assign of the Company
which may be issued in respect of, in exchange for, or in substitution for the
shares of Common Stock, by reason of any stock dividend, split, reverse split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise. All share numbers and percentages shall be proportionately adjusted
to reflect any stock split, stock dividend or other subdivision or combination
effected after the date hereof.
          11. No Third Party Beneficiaries. Except as otherwise provided herein,
this Agreement is not intended to confer upon any Person, except for the parties
hereto, any rights or remedies hereunder.
          12. Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto or Person subject hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
          13. Governing Law; Jurisdiction. This Agreement and the rights and
obligations of the parties hereunder and the Persons subject hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof. By execution and delivery of this Agreement, each party hereto
irrevocably submits to the exclusive jurisdiction of (a) the Supreme Court of
the State of New York, New York County and (b) the United States District Court
for the Southern District of New York, for purposes of any claim, action or
proceeding arising out of this Agreement or any other transaction contemplated
hereby. Each party hereto agrees to commence any such claim, action or
proceeding only in the United States District Court for the Southern District of
New York or, if such claim, action or proceeding cannot be brought in such court
for jurisdictional reasons, in the Supreme Court of the State of New York, New
York County. Each of the parties hereby waives, and agrees not to assert in any
such dispute, to the fullest extent permitted by applicable law, any claim that
(a) such party is not personally subject to the jurisdiction of such courts, (b)
such party and such party’s property is immune from any legal process issued by
such courts or (c) any claim, action or proceeding commenced in such courts is
brought in an inconvenient forum. Each party hereto further agrees that service
of any process, summons, notice or document by U.S. registered mail to such
party’s address set forth in Section 16 shall be effective service of process
for any claim,

8



--------------------------------------------------------------------------------



 



action or proceeding with respect to any matters to which it has submitted to
jurisdiction in this Section 13 or otherwise.
          14. Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
          15. Waiver. The waiver by any party hereto of a breach or default of
any provision of this Agreement shall not operate or be construed as a further
or continuing waiver of such breach or default or as a waiver of any other or
subsequent breach or default, except as otherwise explicitly provided for in
such waiver. Except as otherwise expressly provided herein, no failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder, or otherwise available in respect hereof at law or in equity,
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
          16. Notices. All notices, requests, claims, demands, letters, waivers
and other communications permitted or required under this Agreement shall be in
writing and shall be deemed to be duly given if hand delivered to the persons
set forth below or if sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested, or by
telegram, telex or telecopy, receipt acknowledged, addressed as set forth below
or to such other person or persons and/or at such other address or addresses as
shall be furnished in writing by any party hereto to the other parties hereto.
Any such notice or communication shall be deemed to have been given as of the
date received, in the case of personal delivery, or on the date shown on the
receipt or confirmation therefor in all other cases:

     
(i)
  If to the Company or DPCE, to it at:
 
   
 
  210 Westwood Place South, Suite 400
 
  Brentwood, Tennessee 37027
 
  Attention: Chief Executive Officer
 
  Telephone: (615) 373-7774
 
  Facsimile: (615) 309-1196
 
   
 
  with copies (which shall not constitute notice) to:
 
   
 
  Teachers’ Private Capital
 
  Ontario Teachers’ Pension Plan Board
 
  5650 Yonge Street
 
  Toronto, Ontario M2M 4H5 Canada

9



--------------------------------------------------------------------------------



 



     
 
  Attention: Dean Metcalf
 
                    Michael Padfield, Esq.
 
  Telephone: (416) 730-6166
 
  Facsimile: (416) 730-5083
 
   
 
  and to:
 
   
 
  Debevoise & Plimpton LLP
 
  919 Third Avenue
 
  New York, New York 10022
 
  Attention: Margaret A. Davenport, Esq.
 
  Telephone: (212) 909-6000
 
  Facsimile: (212) 909-6836
 
   
(ii)
  If to the Investor Stockholder, to it at:
 
   
 
  P.O. Box 150, First Island House
 
  Peter Street
 
  St. Helier, Jersey
 
  Channel Islands, JE4 5NW
 
  Attention: John Honey
 
  Telephone: (44) 1534 888050
 
  Facsimile: (44) 1534 504891
 
   
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Sidley Austin Brown & Wood LLP
 
  787 Seventh Avenue
 
  New York, New York 10019
 
  Attention: Joseph W. Armbrust, Jr., Esq.
 
  Telephone: (212) 839-5300
 
  Facsimile: (212) 839-5599

          17. Headings. The headings to Sections in this Agreement are for the
convenience of the parties only and shall not control or affect the meaning or
construction of any provision hereof.
          18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          19. Injunctive Relief. Each of the parties hereto agrees that the
shares of Common Stock cannot readily be purchased or sold in the open market,
and for that

10



--------------------------------------------------------------------------------



 



reason, among others, the Company and the Stockholders will be irreparably
damaged in the event this Agreement is not specifically enforced. Each of the
parties hereto therefore further agrees that, in the event of a breach of any
provision of this Agreement, the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which the Company or any Stockholder may have.
          20. Trial by Jury. EACH STOCKHOLDER HEREBY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          21. Defined Terms. As used in this Agreement, the following terms
shall have the meanings ascribed to them below:
     Affiliate: a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
     Board: the board of directors of the Company.
     Certificate of Incorporation: the Company’s Amended and Restated
Certificate of Incorporation, as the same may be amended from time to time.
     Common Stock: the Class A Common Stock and the Class B Common Stock.
     Governmental Entity: any supranational, national, federal, state, municipal
or local governmental or quasi-governmental or regulatory authority (including a
national securities exchange or other self-regulatory body), agency, court,
commission or other similar entity, domestic or foreign.
     Independent Director: any director that may from time to time serve on the
Board who is unaffiliated with any Stockholder that has Board designation rights
hereunder.
     Person: an individual, corporation, partnership, limited liability company,
joint venture, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

11



--------------------------------------------------------------------------------



 



     Stockholders Agreement: the Stockholders Agreement, dated of even date
herewith, among DPCE, Ontario Teachers’ Pension Plan Board, the Investor
Stockholder and the other parties thereto.
     Stock Subscription Agreements: the Subscription Agreements, dated of even
date herewith, between Newco, the Company and the other parties thereto.
     Subsidiary: any entity a majority of whose outstanding voting securities is
owned, directly or indirectly, by the Company.
     Tax: any tax, duty, assessment, charge, or other levy separately or jointly
due or payable to, or levied or imposed by any Governmental Entity, including
income, gross receipts, license, wages, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duty,
capital, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, transaction,
registration, value added, alternative/add-on minimum, estimated or other tax,
duty, charge or other levy of any kind whatsoever, including any interest,
penalty or addition thereto, and any interest with respect to such addition or
penalty.
     Transfer: any direct or indirect sale, assignment, mortgage, transfer,
pledge, hypothecation or other disposal.

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been signed by each of the
parties hereto, and shall be effective as of the date first above written.

              DOANE PET CARE ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            DOANE PET CARE COMPANY
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            WILCHESTER INVESTMENTS LIMITED
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



Schedule A

              Initial Amount of Common     Stockholder   Stock Held    
 
  Class A Common Stock   Class B Common Stock
DPCE
  1,000   21.32
Investor Stockholder
  0   50

 